25 So. 3d 1292 (2010)
Santiago Aguilar GUERRERO, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-5842.
District Court of Appeal of Florida, First District.
February 3, 2010.
Nancy Daniels, Public Defender, and Glen P. Gifford, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Brooke Poland, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
DISMISSED. See Griffis v. State, 759 So. 2d 668 (Fla.2000); Good v. State, 11 So. 3d 991 (Fla. 5th DCA 2009).
LEWIS, THOMAS, and WETHERELL, JJ., concur.